Citation Nr: 1039102	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  03-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post medial collateral ligament tear and status post 
arthroscopy of the left knee, prior to February 15, 2007.  

2.  Entitlement to an evaluation in excess of 30 percent for 
status post medial collateral ligament tear and status post 
arthroscopy of the left knee, since February 15, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the VA Regional 
Office (RO) in Houston, Texas, which continued the Veteran's left 
knee status-post medial collateral ligament tear, and status-post 
arthroscopy as 20 percent disabling.

Subsequently, in July 2006, the Board remanded the Veteran's 
claim for additional development, and in a subsequent July 2007 
decision, the RO increased the Veteran's disability rating for 
status-post medial collateral ligament tear, status-post 
arthroscopy, to 30 percent disabling, effective February 15, 
2007.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran 
continue his appeal, and in a March 2008 decision, the Board 
denied the Veteran's claim for increased disability ratings for 
his left knee, prior to and since February 15, 2007.  

The Veteran appealed the March 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an Order 
dated March 2010, the Court granted a Joint Motion to remand the 
aforementioned issue.  That Order served to vacate the Board's 
March 2008 decision to the extent that the Veteran's 
aforementioned claim of entitlement to increased disability 
ratings were denied.




FINDINGS OF FACT

1.  Throughout the rating period prior to February 15, 2007, the 
Veteran's status-post medial collateral ligament tear and status 
post arthroscopy of the left knee was not productive of more than 
moderate recurrent subluxation or lateral instability.  

2.  Throughout the rating period subsequent to February 15, 2007, 
the Veteran's status-post medial collateral ligament tear and 
status post arthroscopy of the left knee was productive of severe 
recurrent subluxation or lateral instability.  

3.  The Veteran underwent a 50 percent removal of the lateral 
meniscus of the left knee on November 26, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
status-post medial collateral ligament tear and status post 
arthroscopy of the left knee prior to February 15, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (2010).

2.  The criteria for an evaluation in excess of 30 percent for 
status-post medial collateral ligament tear and status post 
arthroscopy of the left knee subsequent to February 15, 2007 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (2010).

3.  The criteria for a separate 10 percent disability rating for 
symptomatic removal of the semilunar cartilage of the left knee, 
for the period since November 26, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5259 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2002 and July 2006 
from the agency of original jurisdiction (AOJ) to the appellant.  
These letters explained the evidence necessary to substantiate 
the Veteran's claims of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties for 
obtaining evidence. 

In addition, the July 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  However, the notice elements required 
by Dingess/Hartman were provided to the appellant after the 
initial adjudication.   Nevertheless, the appellant's claims were 
readjudicated thereafter and the appellant has not been 
prejudiced thereby.  As such, there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, the veteran is 
appealing the rating for an already established service-connected 
condition, his present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Analysis

The Veteran essentially contends that the 20 percent rating 
assess by the RO prior to February 15, 2007, and the 30 percent 
disability rating assessed by the RO subsequent to February 15, 
2007 do not accurately reflect the severity of that disability.  

The Veteran underwent a VA examination in January 2002.  At that 
time, the Veteran reported a 2001 left knee arthroscopic surgery 
which repaired a torn medical meniscus.  The Veteran's primary 
complaints included left knee pain, lack of endurance, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
locking, fatigue, and lack of endurance; he reported daily flare-
up lasting three to four hours.  On examination, the Veteran had 
normal gait and no limited function on standing or walking, but 
some swelling was reported.  Extension was to 0 degrees, and 
flexion was said to be to 120 degrees with ankylosis and pain.  
Range of motion of the left knee was limited by stiffness and 
pain.  Varus/valgus stress testing in 0 and 30 degrees of flexion 
demonstrated a +2 laxity on the left.  Lachman and drawer tests 
were +1 on the left.  X-ray results revealed moderate 
osteoarthropathy with associated patellar chondromalacia.  The 
diagnosis was left knee status-post medial collateral ligament 
tear, status post arthroscopy, status-post meniscectomy, with 
post-traumatic arthritis.  The examiner also noted that the 
effects of the condition on the veteran's usual occupation and 
daily activities were moderate.  

An additional VA examination was held in August 2002.  The 
Veteran reported that, since his examination in January 2002, his 
knee continued to crack and lock.  The Veteran reported 
difficulty kneeling and squatting, as well as stiffness with 
prolonged sitting.  The Veteran was noted to wear a sleeve-type 
brace, but did not display antalgic gait.  At the time of the 
examination, the examiner noted tenderness and effusion.  Active 
range of motion was found to be 85 degrees of flexion and 
0 degrees of extension.  Passive range of motion was 0 to 130 
degrees and limited only by body mass.  Laxity was noted as to 
the left knee, and x-rays revealed tricompartmental arthritic 
changes.  The diagnosis was post-traumatic instability of the 
left knee, as well as post-traumatic arthritis.  

The Veteran's left knee was examined by the VA again in July 
2005.  On examination, his gait was noted to be initially 
antalgic, but after the examination, ambulation was noted to be 
smooth and rhythmic.  The Veteran's range of motion of the left 
knee could not be fully assessed secondary to the veteran's 
subjective reports of pain, and based upon the Veteran's 
responses to touch and to motion, the examiner could not perform 
the Lachman test or pivot test or drawer test to any substantial 
clinical confirmation of instability or subluxation.  The 
examiner noted that the Veteran appeared to be going out of his 
way to embellish his problems to increase his rating.  

A VA examination was conducted in February 2007, pursuant to the 
Board's request.  The examiner reviewed the claims file and 
medical records.  The Veteran reported left knee symptoms 
including, constant numbness, coldness, stabling pain, and 
snapping followed by radiating numbness, weakness two or three 
times a week, infrequent locking, and giving way once or twice a 
week.  In terms of activity, the Veteran stated that he walked 
three miles every other day.  The examiner stated that functional 
assessment showed activities of daily living were minimally 
impacted by left knee pain.  On examination the veteran was noted 
to have a normal gait.  Active range of motion of the left knee 
was 0 to 130 degrees with passive range of motion slightly 
increased at 0 to 140 degrees.  The left knee was painful on 
active motion from 105 degrees to 130 degrees, and on passive 
motion from 105 to 140 degrees.  Ligament testing showed left 
knee instability.  The examiner noted a markedly positive 
anterior drawer test of 2cm without definite endpoint.  X-rays 
revealed significant progression of arthritic changes of the left 
knee, namely severe lateral compartment arthritic changes with 
complete loss of lateral joint space.  The diagnosis was valgus 
injury to the left knee with grade II/III sprain of the medial 
collateral ligament, probable grade I/II  sprain of the anterior 
cruciate ligament and grade II/III sprain of the posterolateral 
capsule, including the arcuate ligament complex and lateral 
meniscus.  An additional diagnosis was complex lateral meniscus 
tear of the left knee, postoperative arthroscopic resection, as 
well as posterolateral rotary instability of the left knee with 
loss of full extension and positive anterior drawer, and 
traumatic arthritis of the left knee, severe, secondary to the 
above diagnoses.  

The Veteran's status-post medial collateral ligament tear and 
post arthroscopy of the left knee is currently evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 
provides ratings for other impairment of the knee that includes 
recurrent subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and severe 
recurrent subluxation or lateral instability of the knee is rated 
30 percent disabling.  38 C.F.R. § 4.71a.  A disability 
evaluation in excess of 30 percent is not available under 
Diagnostic Code 5257, and, as such, the Board will consider 
whether the Veteran may be entitled to a higher rating under 
other potentially applicable Diagnostic Codes, including 5256, 
5261, and 5262.

a.  Prior to February 15, 2007

Considering the rating criteria applicable to the Veteran's 
status-post medial collateral ligament tear and post arthroscopy 
of the left knee, the objective clinical evidence of record, 
throughout the rating period on appeal, does not show that the 
Veteran has severe subluxation or lateral instability of the 
knee.  Prior to February 15, 2007, the Veteran's VA examinations 
of the left revealed laxity of the left knee, and x-rays revealed 
tricompartmental arthritic changes.  The diagnosis was post-
traumatic instability of the left knee, as well as post-traumatic 
arthritis.  Based upon a review of the above the Board concludes 
that prior to February 15, 2007, the evidence in this matter 
supports a finding that the veteran's left knee disability met 
the criteria for a 20 percent rating, but no more.  

In concluding that the Veteran is not entitled to a higher rating 
for his status-post medial collateral ligament tear and post 
arthroscopy of the left knee, at any time during the rating 
period on appeal, the Board also has considered whether he is 
entitled to a higher rating on the basis of functional loss due 
to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing pain and weakness.  Nevertheless, as already 
mentioned, his pain did not further inhibit his range of motion 
or otherwise create functional limitations.  There also is no 
objective clinical indication that he has other symptoms, aside 
from this (e.g., premature or excess fatigability, weakness, 
incoordination, etc.), which otherwise result in any additional 
functional limitation in his left knee to a degree or extent that 
would support a higher rating.

The Board has also considered whether the disability at issue 
warrants an extra-schedular evaluation at any time during the 
rating period on appeal.  The record on appeal, however, does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that his status-post medial collateral ligament tear and 
post arthroscopy of the left knee has caused marked interference 
with his employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
the regular rating schedule standards.  Accordingly, the Board 
does not have to refer this case to the Director of Compensation 
and Pension Service for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

b.  Since February 15, 2007

The objective clinical evidence of record indicates that the 
Veteran does not have ankylosis of the left knee, limitation of 
extension to 30 degrees, or impairment of the tibia and fibula 
with nonunion and loose motion requiring a brace.  According to 
the February 2007 VA examination report, the Veteran has range of 
motion from 0 to at least 105 degrees, with mild medial joint 
line tenderness on McMurray's testing and a trace positive 
Lachman's test for instability.  Although the Veteran has 
significant lateral instability allowing for a 30 percent 
disability evaluation, with a markedly positive anterior drawer 
test of 2cm without definite endpoint and significant arthritic 
changes of the left knee, the VA examiner did not find severe 
limitation of motion, ankylosis in flexion, or non-union of the 
tibia and fibula.  As such, the Board is precluded from assigning 
a disability rating in excess of 30 percent for status-post 
medial collateral ligament tear and post arthroscopy of the left 
knee.

In concluding that the Veteran is not entitled to a higher rating 
for his status-post medial collateral ligament tear and post 
arthroscopy of the left knee, at any time during the rating 
period on appeal, the Board also has considered whether he is 
entitled to a higher rating on the basis of functional loss due 
to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing pain and weakness.  Nevertheless, as already 
mentioned, his pain did not further inhibit his range of motion 
or otherwise create functional limitations.  There also is no 
objective clinical indication that he has other symptoms, aside 
from this (e.g., premature or excess fatigability, weakness, 
incoordination, etc.), which otherwise result in any additional 
functional limitation in his left knee to a degree or extent that 
would support a higher rating.  

The Board has also considered whether the disability at issue 
warrants an extra-schedular evaluation at any time during the 
rating period on appeal.  The record on appeal, however, does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that his status-post medial collateral ligament tear and 
post arthroscopy of the left knee has caused marked interference 
with his employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
the regular rating schedule standards.  Accordingly, the Board 
does not have to refer this case to the Director of Compensation 
and Pension Service for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

c.  Additional Diagnostic Codes

The Board points out that the March 2010 Joint Motion ordered the 
Board to determine whether the Veteran is entitled to a separate 
rating for his surgical removal of the left lateral meniscus 
under Diagnostic Code 5259, i.e., whether the Veteran was 
entitled an additional evaluation under Diagnostic Code 5259 as a 
result of his status-post medial collateral ligament tear and 
post arthroscopy of his left knee in November 2001.  The Board 
finds that the Veteran is entitled to a separate evaluation under 
Diagnostic Code 5259, for the rating period since the Veteran's 
November 26, 2001 surgery, wherein he underwent a 50 percent 
removal of the lateral meniscus of his left knee.  In this 
regard, the Board notes that the rating Code states that 10 
percent is available for symptomatic removal of the semilunar 
cartilage in the context of 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  As such, the Board finds that the Veteran is entitled to a 
separate 10 percent disability evaluation, but no higher, in 
accordance with Diagnostic Code 5259, for the period since his 
November 26, 2001 surgery.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.


ORDER

An evaluation in excess of 20 percent for status-post medial 
collateral ligament tear and post arthroscopy of the left knee 
prior to February 15, 2007 is denied.  

An evaluation in excess of 30 percent for status-post medial 
collateral ligament tear and post arthroscopy of the left knee 
subsequent to February 15, 2007 is denied.  

A separate 10 percent rating is granted for 50 percent removal of 
the left lateral meniscus, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


